DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a product, classified in B65D81/3453.
II. Claim 11-17, drawn to a method, classified in B65B25/005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a materially different method, the product can be made without molding a container around a microwave active layer.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies or queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jonathan Ward on 06/21/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Resurreccion US 2017/0158408.
Regarding claim 1, Resurreccion discloses a microwavable food, comprising: a first food layer (F1, ice cream) comprising a food to be maintained within a first predetermined temperature range, a second food layer (F2, cake) comprising a second food to be maintained within a second predetermined temperature range higher than the first predetermined temperature range (the microwave energy can heat the cake F2 while the ice cream F1 can remain substantially frozen) (Fig. 4, [0038]); and a microwave active container (container 108) at least partially enclosing the first and second food layers, wherein the microwave active container (container 108) (Figs. 3, 4) is configured to selectively heat, when the food is placed into a microwave oven, the first layer to a temperature within the first predetermined temperature range and the second food layer to a temperature within the second predetermined temperature range (the microwave energy can heat the cake F2 while the ice cream F1 can remain substantially frozen) ([0038]).
Regarding claim 2, Resurreccion discloses that the microwave active container comprises a microwave shield layer (microwave energy interactive layer 114) arranged to attenuate an amount of microwave radiation that reaches the first food layer (microwave energy interactive layer 114 shields microwave energy incident on the portions of the container 108 covered by the microwave energy interactive material) (Fig. 4, [0025], [0026]).
Regarding claim 3, Resurreccion discloses that the microwave shield layer (114) comprises metallic foil (microwave interaction layer can be a foil, and is a metal) ([0025], [0026]) further comprising a plurality of apertures (apertures 132) sized to maintain microwave reflectance while reducing local conductivity (the diameter of the apertures 132 can be selected to be sufficiently small so that the transmission of microwave energy through the apertures 132 is completely prevented) ([0029], [0030]) (benefits of apertures include reducing surface area of the layer 114 which can help reduce arcing potential without reducing the shielding of the material) [0032]).
Regarding claim 5, Resurreccion discloses that each of the plurality of apertures is approximately 2mm in diameter ([0030]).
Regarding claim 8, Resurreccion discloses that the microwavable food further comprises a third food layer comprising food to be maintained within a third predetermined temperature range (any suitable number of food items can be disposed in the shielded interior portion and/or the unshielded interior portion) ([0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Resurreccion US 2017/0158408 in view of Mast US 2004/0238535 and as evidenced by Seaborne US 4,874,618.
Regarding claim 4, Resurreccion discloses that the microwave shield layer (114) further comprises a first polymer sheet that is disposed on a first side of the metallic foil (substrate 110 can be a polymeric sheet) (Fig. 1, [0024]).
Claim 4 differs from Resurreccion in the recitation that the microwave shield layer comprises a second polymer sheet disposed on a second side of the metallic foil.
 Mast discloses applying a microwave shielding layer to a polymer barrier layer to form a metallized polymer barrier layer ([0037], [0039]) and then laminating the metallized polymer barrier layer to a structural backing layer, where the structural backing layer is made of a polymer ([0037]). Mast discloses that lamination of the metallized polymer barrier layer may inhibit contact between the metal film and food product contained by the packaging ([0033]). It would have been obvious to one of ordinary skill in the art to modify Resurreccion such that the microwave shield layer comprises a second polymer sheet disposed on a second side of the metallic foil in order to inhibit contact between the microwave shielding layer and food product in the container. 
Additionally, Seaborne teaches providing an inner plastic layer (38), a microwave shield (44) and an outer support layer (48) for the shield (col. 3, lines 39-54, col. 4, lines 8-18), and thus provides further evidence that providing an inner plastic layer between the food product and microwave shield was a desirable structure for a similar type of microwavable product.
Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Resurreccion US 2017/0158408 in view of Lorence US 2015/0274400. 
Regarding claim 6, Resurreccion necessarily discloses that the first food layer (ice cream F1) and the second food layer (cake F2) are arranged so that the second food layer attenuates an amount of microwave radiation that reaches the first food layer, since F2 is disposed above F1, F2 necessarily provides a degree of shielding to F1.
In the event claim 6 could be construed as differing from Resurreccion in the recitation that the first food layer and second food layer are arranged so that the second food layer attenuates an amount of microwave radiation that reaches the first food layer, Lorence discloses a microwavable food (Fig. 5) comprising a first food layer (ice cream 120) and a second food layer (cake 122) to be maintained at a temperature higher than the temperature of the first food layer. Lorence discloses a food layer (layer 122) can serve as a shielding layer for another food layer (layer 120) by selecting proper thickness and dielectric properties ([0062], [0063]). Lorence discloses that the composite 110, the sheet 102 and the second layer of foodstuff 122 may cooperate with one another to substantially completely surround the first layer of foodstuff 120 to keep the first layer of foodstuff 120 within a preselected temperature range during exposure to microwave heating.  Lorence discloses that a layer of cake (layer 122) can serve as a shielding material for ice cream (layer 120) ([0058]). It would have been obvious to one of ordinary skill in the art to modify Resurreccion such that the first food layer (ice cream) and second food layer (cake) are arranged so that the second food layer attenuates an amount of microwave radiation that reaches the first food layer as taught by Lorence in order to ensure that the first food layer (ice cream) is kept within a preselected temperature range during exposure to microwave heating. 
Regarding claim 7, Resurreccion in view of Lorence discloses that the microwave active container comprises a microwave shield layer (114, 116) arranged to prevent microwave radiation from reaching the first food layer (F1) except through the second food layer (F2) (‘408, Fig. 4, [0025]). Regarding microwave radiation reaching the food layer through the second layer, Lorence discloses that by controlling the geometry (e.g. thickness) and dielectric properties of the foodstuff layers held within the package that it is possible to control the reflectance, absorbance and shielding ability and heating rate of the layers (‘400, [0061], [0066]), therefore it is obvious that microwave radiation would be capable of reaching the second layer through the first layer, based on the properties of the first layer and desired temperature range for the first food layer during exposure to microwave radiation. 
Regarding claim 10, Resurreccion discloses that the first food layer comprises ice cream and the second food layer comprises a baked good (‘408, [0038]) and that the product comprises a third food layer (any suitable number of food items can be disposed in the shielded interior portion and/or the unshielded interior portion) (‘408, [0037]). 
Claim 10 differs from Resurreccion in the recitation that the third food layer is specifically syrup.
Lorence discloses a microwavable food (Fig. 5) comprising a first food layer (ice cream 120) and a second food layer (cake 122) and a third layer (syrup) (‘400, [0060]). It would have been obvious to one of ordinary skill in the art to modify the third food layer of Resurreccion to comprise syrup as taught by Lorence since Lorence shows this was a common third food layer to provide in a similar type of microwavable food product. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Resurreccion US 2017/0158408 in view of Welch US 2,714,070.
Regarding claim 9, Resurreccion discloses that the microwave active container comprises an insulation layer (polymeric sheet support layer 110) and a microwave shield layer (114) (‘408, Fig. 1, 3, 4, [0024], [0025]), the insulation layer and microwave shield layer partially enclose the first, second and third food layers (any suitable number of food items can be disposed in the shielded interior portion and/or the unshielded interior portion) (‘408, Fig. 4, [0037]). 
Claim 9 differs from Resurreccion in the recitation that the microwave shield layer is configured to prevent microwave radiation from reaching the first (ice cream) and second food (cake) layers except through the third food layer.
Welch discloses a container comprising a first food layer (ice cream 46), a second food layer (cake 48) and a third food layer (sauce 49) having a microwave shield layer (45) configured to prevent microwave radiation from reaching the first and second food layers except through the third food layer (due to the action of shield 45 energy from the cooker 10 can penetrate the food body only from the top thereof through paper member 50. since sauce 49 is a relatively high loss substance it will absorb substantially all the microwave energy passing therethrough and with the result that little microwave energy passes into the ice cream body) (col. 3, lines 51-75, col. 4, lines 1-8). It would have been obvious to one of ordinary skill in the art to modify Resurreccion such that the microwave shield layer is configured to prevent microwave radiation from reaching the first and second food layers except through the third food layer as taught by Welch since Welch shows this was a suitable arrangement for microwaving a product having a first layer of ice cream, a second layer of cake and a third layer of sauce to produce to produce a warmed topping and ice cream body that remains unmelted. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atwell US 4,926,020 discloses the use of a layer of edible substance with preselected properties and positioned adjacent to one or more food items to control the amount of transmitted microwave power to the adjacent food (Abstract). Cutler US 2004/0108313 discloses a microwavable food product with multiple food layers, the container comprising microwave shielding material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792